69 S.E.2d 29 (1952)
JACKSON
v.
MOUNTAIN SANITARIUM AND ASHEVILLE AGRICULTURE SCHOOL et al.
No. 96.
Supreme Court of North Carolina.
February 12, 1952.
Cecil C. Jackson, W. W. Candler and Don C. Young, all of Asheville, for plaintiff-appellant.
Harkins, Van Winkle, Walton & Buck, Asheville, for defendant Dr. T. H. Joyner, appellee.
Smathers & Meekins, Asheville, for defendants Mountain Sanitarium and Asheville Agriculture School and Edgar A. Hanson, appellees.
WINBORNE and ERVIN, Justices.
There is sufficient evidence in the record to repel the motion to nonsuit, and the error in the charge on the burden of proof supports the order for a new trial. This being true, any inadvertence in the original opinion in applying what petitioner asserts is the prevailing rule in respect to the exceptive assignment of error directed to the exclusion of the autopsy report is insufficient to warrant a reconsideration of defendant's appeal.
Petition denied.